DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit, first detecting unit, exposure control unit, second detecting unit and storing unit in claim 1; determining unit in claim 2 and identifying unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “greater” in claim 4 is a relative term which renders the claim indefinite. The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 4 is directed to increasing a speed of exposure when a difference is greater, however, the claim fails to claim what the difference must be greater than in order to cause the increase in speed.  Because of this metes and bounds of the claim limitation cannot be reasonably ascertained.
Therefore claim 4 is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed to a signal per se.  
Claim 10 explicitly recites “A computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform a method…” 
Thus, a computer readable medium is actually claimed.  The Broadest Reasonable Interpretation of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (MPEP 2106.03).  The specification as filed discloses that a storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)TM), a flash memory device, a memory card, and the like (paragraph 34).  Therefore, the Specification as filed does not limit the definition of “computer-readable storage medium” to non-transitory mediums.  
Since a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter (MPEP 2106.03), thus claim 10 is nonstatutory under 35 U.S.C. §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (United States Patent Application Publication 2007/0147701) in view of Ashida (United States Patent Application Publication 2012/0301125).
Regarding claim 1, Tanaka discloses an information processing apparatus comprising: an obtaining unit configured to obtain an image (figure 1 exhibits image sensor 4 which obtains an image as disclosed at paragraph 23); a first detecting unit configured to detect a subject from the image (figure 1 exhibits face detecting unit 26 which detects a subject in the form of a face and upper body region as disclosed at paragraph 36); an exposure control unit configured to control an exposure based on a luminance of the subject detected by the first detecting unit (figure 1 exhibits exposure control circuit 21 which controls exposure based on the luminance of the subject as shown by the equation disclosed in paragraph 39); a second detecting unit configured to detect a portion of the subject from the image that is exposure-controlled by the exposure control unit (figure 1 exhibits face detecting unit 26 which detects a portion of the subject in the form of a face); and a storing unit (figure 1 exhibits memory 22 which includes a RAM used as a work memory as disclosed at paragraph 33), wherein the exposure control unit is configured to controlling the exposure based on the second luminance of the portion of the subject when the portion of the subject is detected by the second detecting unit (figure 7 exhibits step S13 wherein if a face is detected then exposure control is carried out based on the second luminance of the face as disclosed at paragraph 68), and to control the exposure based on a luminance offset based on the first luminance of the subject detected by the first detecting unit and the difference when a state comprises change from a state where the portion of the subject is detected by the first detecting unit to a state where the subject is lost (figure 7 exhibits wherein when face detection changes from a state in which face detection was previously successful to a state when face detection fails in step S12 as disclosed at paragraph 69, then if the change in image is small the previous exposure value is used, this exposure value is based on a luminance offset calculated by multiplying the brightness of the upper body region by a coefficient k which is determined based on the difference between the brightness of the face region and the brightness of the upper body region as disclosed at paragraphs 39 and 43).  However, Tanaka fails to disclose that the storing unit is configured to store a difference between a first luminance of the subject detected by the first detecting unit and a second luminance of the portion of the subject that is detected by the second detecting unit.
Ashida is a similar or analogous system to the claimed invention as evidenced Ashida teaches an imaging device wherein the motivation of reducing processing time by storing values which have already been determined would have prompted a predictable variation of Tanaka by applying Ashida’s known principal of storing control values for autoexposure in a RAM (paragraph 90 teaches storing exposure control values in a RAM).  When applying this known technique to Tanaka which determines a difference in luminance between a face area and a body area, it would have been obvious to a person having ordinary skill in the art to store such a value in RAM 22 of Tanaka which is used as a work area at least until a final exposure value is calculated.
In view of the motivations such as reducing processing time by storing values which have already been determined one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tanaka.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Tanaka in view of Ashida discloses everything claimed as applied above (see claim 1), in addition, Tanaka discloses wherein the first detecting unit detects a human body, and the second detecting unit detects a face (figure 1 exhibits face detecting unit 26 which detects a subject in the form of a face and upper body region as disclosed at paragraph 36).
Regarding claim 8, Tanaka in view of Ashida discloses an image capturing apparatus (figure 1 of Tanaka exhibits a camera as disclosed at paragraph 18) comprising the information processing apparatus according to Claim 1 (see claim 1).
Claim 9, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 10, a computer-readable storage medium storing a program, corresponds to and is analyzed the same as the apparatus of claim 1 (figure 1 of Tanaka exhibits memory 22 which includes a ROM for storing an operating program as disclosed at paragraph 33).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Ashida and further in view of Takagi (Japanese Patent Application Publication 2015-130615).  All Text citations refer to the attached machine translation.
Regarding claim 2, Tanaka in view of Ashida discloses everything claimed as applied above (see claim 1), however, Tanaka fails to disclose a determining unit configured to determine a scene, wherein when the determining unit determines that the scene is a backlight scene, the exposure is controlled based on a luminance offset based on the difference stored in the storing unit.
Takagi is a similar or analogous system to the claimed invention as evidenced Takagi teaches an imaging device wherein the motivation of capturing an image in which a subject is properly exposed when a subject is backlit would have prompted a predictable variation of Tanaka by applying Takagi’s known principal of determining whether a scene is a backlit scene (figure 2 exhibits step S202 in which it is determined whether or not a scene is a backlit scene as disclosed at page 2 lines 26-31) and when the scene is a backlit scene, performing face and body detection and carrying out autoexposure based on the result (figure 2 exhibits wherein when the scene is backlit the process continues to steps S203-S207 and S220-S221 as disclosed at page 2 lines 39-52).  When applying this known technique to Tanaka in which when face and body detection are carried out, exposure is controlled based on a luminance offset based on the difference stored in the storing unit (figure 7 exhibits wherein when face detection changes from a state in which face detection was previously successful to a state when face detection fails in step S12 as disclosed at paragraph 69, then if the change in image is small the previous exposure value is used, this exposure value is based on a luminance offset calculated by multiplying the brightness of the upper body region by a coefficient k which is determined based on the difference between the brightness of the face region and the brightness of the upper body region as disclosed at paragraphs 39 and 43), the combination results in when the determining unit determines that the scene is a backlight scene, the exposure is controlled based on a luminance offset based on the difference stored in the storing unit.
In view of the motivations such as capturing an image in which a subject is properly exposed when a subject is backlit one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tanaka.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Ashida and further in view of Arai et al. (United States Patent 5,128,769).
Regarding claim 3, Tanaka in view of Ashida discloses everything claimed as applied above (see claim 1), however, Tanaka fails to disclose wherein the exposure control unit changes a speed of the exposure control based on the difference.
Arai is a similar or analogous system to the claimed invention as evidenced Arai teaches a method for exposure control wherein the motivation of suppressing unstable changes in exposure would have prompted a predictable variation of Tanaka by applying Arai’s known principal of increasing a speed of exposure change when a difference in luminance is greater than a threshold (figure 4 exhibits wherein when a difference in luminance D is greater than a threshold than a high speed exposure change is carried out as disclosed at column 7 lines 45-60).
In view of the motivations such as suppressing unstable changes in exposure one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tanaka.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Tanaka in view of Ashida discloses everything claimed as applied above (see claim 1), however, Tanaka fails to disclose wherein the exposure control unit increases the speed of the exposure as the difference is greater.
Arai is a similar or analogous system to the claimed invention as evidenced Arai teaches a method for exposure control wherein the motivation of suppressing unstable changes in exposure would have prompted a predictable variation of Tanaka by applying Arai’s known principal of increasing a speed of exposure change when a difference in luminance is greater than a threshold (figure 4 exhibits wherein when a difference in luminance D is greater than a threshold than a high speed exposure change is carried out as disclosed at column 7 lines 45-60).
In view of the motivations such as suppressing unstable changes in exposure one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tanaka.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Ashida and further in view of Tsuji (United States Patent Application Publication 2014/0185875).
Regarding claim 5, Tanaka in view of Ashida discloses everything claimed as applied above (see claim 1), however, Tanaka fails to disclose wherein when a plurality of subjects is detected by the first detecting unit or the second detecting unit, a priority is changed based on a detection order or size of each of the detected subjects.
Tsuji is a similar or analogous system to the claimed invention as evidenced Tsuji teaches an imaging device wherein the motivation of improving accuracy of a main subject determination would have prompted a predictable variation of Tanaka by applying Tsuji’s known principal of when a plurality of subjects is detected by the first detecting unit or the second detecting unit, a priority is changed based on a detection order or size of each of the detected subjects (paragraph 47 teaches selecting a priority order of subjects based on the seize of the detected subject).
In view of the motivations such as improving accuracy of a main subject determination one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tanaka.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Ashida and further in view of Hung et al. (United States Patent Application Publication 2010/0271507), hereinafter referenced as Hung.
Regarding claim 7, Tanaka in view of Ashida discloses everything claimed as applied above (see claim 6), however, Tanaka fails to disclose an identifying unit configured to identify a race, a skin color, or a feature of each part from the face detected by the second detecting unit, wherein the exposure control unit changes a range of the luminance to be offset based on statistical data obtained from pieces of information about a plurality of faces that is identified by the identifying unit.
Hung is a similar or analogous system to the claimed invention as evidenced Hung teaches an imaging device wherein the motivation of providing an appropriate brightness levels for a unique individual skin tone would have prompted a predictable variation of Tanaka by applying Hung’s known principal of identifying a race, a skin color, or a feature of each part from a detected face (paragraph 33 teaches that luma value determination module 122 determines a skin color), wherein the exposure control unit changes a range of the luminance to be offset based on statistical data obtained from pieces of information about a plurality of faces that is identified by the identifying unit (figure 9 exhibits steps 908 and 910 in which a luma value is determined based on the statistical data of the face information as disclosed at paragraph 50) .
In view of the motivations such as of providing an appropriate brightness levels for a unique individual skin tone one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tanaka.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okamoto (United States Patent Application Publication 2012/0121129) teaches method for subject detection in an image.
Yamashita et al. (United States Patent Application Publication 2014/0078372) teaches a method of subject detection.
Ohashi et al. (United States Patent Application Publication 2010/0245612) teaches a method for determining a main subject of a scene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696